Notice of AIA  Status
The present application, filed on or after March 16, 2013,
 is being examined under the first inventor to file provisions of the AIA .


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 6  are rejected under 35 U.S.C. 103 as being unpatenable over  Hong (US 7,798,820).

With respect to Claims 1 and 5; Hong shows a host board 210 comprising: a          connector 212 attachable to and detachable from a host interface of a pluggable optical module 100 the host interface of the pluggable optical module having a surface / circuit board 60 insertable to and removable from a connector 212 of a host (circuit) board 210; a plurality of first and second electrodes Tx arranged in a first direction on a first surface of the circuit board, the first direction crossing an insert direction in which the pluggable optical module is to be inserted [Figs. 2-4, 7-9], the second electrodes being arranged on a host board side associated with the host board, with respect to the plurality of first electrodes [Figs. 5, 6],  the connector 212 including: a plurality of first and second terminals 220 to be brought into contact with respective first and second electrodes of the plurality of first and second electrodes of the host interface [at 60]; the pluralities of electrodes and terminals are arranged in accordance with a layout rule (pin assignment) for tolerating electrical impact occurring when at least one of the plurality of first terminals of the connector that are configured to be brought into contact with respective electrodes of the pluralities of electrodes whereupon contacts any of the plurality of second electrodes [Col. 3, lines 48-50].  


	That being said, Hong has clearly taken both aspects of logic control into consideration [Col. 1, lines 32-60].  Where the “circuit” for tolerating electrical impact is simply a matter of establishing ground before transmission while maintaining ground during disconnection, which is clearly illustrated throughout Hong. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention Hong has developed a pluggable optical module and host board that ensures compatibility between an optical plug module using one form of data logic and a host board using a different form of data logic thereby meeting current demands for faster transmissions within acceptable power consumption standards which is also protected from electrical impacts.  


With respect to Claims 2 and 6; Hong shows the plurality of first electrodes Tx and first terminals 220 are assigned with signals to be transmitted at a first transmission speed, and the plurality of second electrodes Tx and second terminals 220 are assigned with signals to be transmitted at a second transmission speed different from the first transmission speed [Col. 1, lines 32-45]. 






Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 7,798,820)  in view of Yuda (US 9,967,034).

With respect to Claims 3, 4 and 7; Hong shows the  plurality of second electrodes Tx include an input/output electrodes assigned with input/output from the host board 210 to the pluggable optical module [Col. 1, lines 55-60].  
	However Hong does not show specific circuitry within the pluggable optical module or host board related to a control circuit.
	Yuda teaches a pluggable optical module [Col. 9, lines 17-18] comprising a control circuit [Fig. 3]  that receives the control signal; and a series resistor R connected in series between the input electrode and the control circuit and an output stage    transistor  41, 42   including  a collector  or  a  drain  connected  to  the  output  electrode, 
and the output stage transistor forms an open collector circuit or an open drain circuit [Col. 13, lines 25-28]; with a host board 202 comprising a complimentary control circuit that receives the control signal; and a pull-up resistor 44 connected between the input terminal and a positive voltage [Col. 13, lines 20-23].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pluggable optical module and host board of Hong to include a control circuit as outlined by Yuda thereby meeting performance demands while also adhering to the constraints toward miniaturization for 
Response to Remarks
Applicant's remarks filed March 5, 2021 have been fully considered but they are not persuasive for the reasons set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire              THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833